ACCEPTED
                                                                                               03-15-00002-CV
                                                                                                       3942926
                                                                                      THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          1/29/2015 9:41:49 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                  No. 03-15-00002-CV
            ____________________________________________________
                                                                                FILED IN
                            In the Court of Appeals                      3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS

                         for the Third Judicial District                 1/29/2015 9:41:49 AM
                                                                           JEFFREY D. KYLE
                                 Austin, Texas                                   Clerk
            ____________________________________________________

                             Big Lift Trucks of Texas, Inc.,
                                                   Appellant,
                                           v.

      Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
              Ken Paxton, Attorney General of the State of Texas
                                              Appellees.
            ____________________________________________________

       On Appeal from the 98th Judicial District Court, Travis County, Texas
                Trial Court Cause No. NO. D-1-GN-14-003809
                   The Honorable Gary Harger, Visiting Judge
            ____________________________________________________

                APPELLEES’ NOTICE OF AUTOMATIC SUBSTITUTION

       Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken

Paxton, Attorney General of the State of Texas, Appellees, file this notice of

automatic substitution under Texas Rule of Appellate Procedure Rule 7.2(a). Since

this appeal was filed, Glenn Hegar has succeeded Susan Combs as Comptroller, and

Ken Paxton has succeeded Greg Abbott as Attorney General. Accordingly, Glenn

Hegar and Ken Paxton should be substituted as Appellees in this action.




Appellees’ Notice of Automatic Substitution                                           Page 1
Big Lift Trucks of Texas, Inc. v. Glenn Hegar, CPA, and Ken Paxton, AG
       Therefore, Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of the State of Texas, request that they be

substituted for former officeholders Susan Combs and Greg Abbott in this action.

                            Respectfully submitted,

                            KEN PAXTON
                            Attorney General of Texas

                            CHARLES E. ROY
                            First Assistant Attorney General

                            JAMES E. DAVIS
                            Deputy Attorney General for Civil Litigation

                            ROBERT O’KEEFE
                            Division Chief
                            Financial Litigation, Tax, and Charitable Trusts Division

                                  /s/ Erika R. Sams
                            ERIKA R. SAMS
                            Assistant Attorney General
                            Texas State Bar No. 24083784
                            Financial Litigation, Tax, and Charitable Trusts Division
                            P.O. Box 12548
                            Austin, Texas 78711-2548
                            Telephone: (512) 475-2952
                            Facsimile: (512) 477-2348
                            Counsel for Appellees




Appellees’ Notice of Automatic Substitution                                     Page 2
Big Lift Trucks of Texas, Inc. v. Glenn Hegar, CPA, and Ken Paxton, AG
                            CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of January, 2015, the above and foregoing
Appellees’ Notice of Automatic Substitution, was served on the following attorney
of record, via eFileTexas.gov service and/or as otherwise indicated below:

       Richard E. Sympson                               Via Email: rick@resympson.com
       Attorney at Law
       Counsel Representing Appellant

                                /s/ Erika R. Sams
                            ERIKA R. SAMS




Appellees’ Notice of Automatic Substitution                                     Page 3
Big Lift Trucks of Texas, Inc. v. Glenn Hegar, CPA, and Ken Paxton, AG